DISSENTING OPINION
Rao, Chief Judge:
I am constrained to disagree with the decision of the majority in this case for the reason that I am of opinion that there is no support in judicial precedent or in common meaning for the proposition that a device which compensates for the effects of an impaired physical condition, without in any way remedying that condition, is therapeutic. The cases cited by the majority do not support this conclusion and, in reality, suggest to me that a therapeutic device must be curative in some degree to come within the ambit of the provision therefor in paragraph 353 of the Tariff Act of 1930.
The case of Teutonophone (Inc.) v. United States, 63 Treas. Dec. 402, T.D. 46223, sheds no light on the meaning of the word “therapeutic.” It was there held that hearing aids were properly classifiable in paragraph 353 of the Tariff Act of 1930 as opposed to paragraph 372. Only an oblique, conclusory reference was made to hearing aids as therapeutic devices, indicating that the major concern of the court was in distinguishing between the provision for machines in paragraph 372 and the provision for electrical articles or devices in paragraph 353 rather than in coming to any reasoned conclusion as to the scope of the term “therapeutic” in said paragraph 353.
The majority states that “therapeutic” includes alleviative in the sense of making a condition easier to endure without tending to cure it, and cites, in support of this proposition a number of cases on classification of “medicinal preparations” within the purview of paragraph 5 of the Tariff Act of 1930. These cases have a certain relevance since, in order to decide whether certain articles are medicinal preparations, the courts have held that it is first necessary to determine whether they possess therapeutic properties. Contrary to the opinion of the majority, however, it is my view that these cases do not suggest, much less establish, that therapeutic qualities embrace the alleviative as above defined.
In United States v. Alltransport, Inc., 44 CCPA 149, C.A.D. 653, the Court of Customs and Patent Appeals held that certain gelatin sponges were medicinal preparations, precisely because they were therapeutic in the sense of being curative, in that they provided a chemical hemostatic action helpful in stemming the flow of blood during surgery and in aiding coagulation. No consideration was given to any article which did not tend to cure or heal. Consequently *30no rule including suclr articles as therapeutic can be derived from that case.
In Sandoz Chemical Works, Inc. v. United States, 43 CCPA 152, C.A.D. 623, the court held that a drug used for diagnostic purposes was a medicinal preparation. This decision did not tamper with the “therapeutic” criterion for medicinal preparations but rather added a separate criterion of diagnostic use. Neither in its facts nor in its reasoning does this decision, in any manner, suggest that the word therapeutic includés anything which does not tend to cure.
In Biddle Sawyer Gory. v. United States, 50 CCPA 85, C.A.D. 826, a pharmaceutical grade of polyvinyl pyrrolidone, a chemical compound used as a binder for the active medicament in the manufacture of pills, was held not to be a medicinal preparation because it had no therapeutic properties of its own. The unavoidable import of this decision is that therapeutic properties are properties which tend to cure. The court stated that “* * * in order for imported compounds to be classified as medicinal preparations ‘under paragraph 5’ they must possess, in and of themselves, therapeutic properties used in the treatment and cure of bodily disorders.” The majority here, by supplying emphasis to the word “alleviative” appearing in a Funk & Wagnalls definition of “therapeutic” used in a footnote to clarify the above-quoted sentence, cannot thus transform the entire purport of Biddle to suggest that a noncurative article is therapeutic.
It is no answer to the present question to seize on the word “alleviate” wherever it appears and claim that it can mean making the effect of a disease or physical disability bearable without tending to cure it. This can be the meaning of alleviate but any use of this word in the above cases suggests the contrary. It seems always to be employed as a synonym for curative in the application of a “therapeutic” criterion to medicinal preparations. As such, it supports the view that devices which do not tend to cure are not therapeutic.
To date, with the exception of the oblique reference in Teutonophone, supra, no device which does not in some manner tend to effect a cure or aid in diagnosis has been considered therapeutic, and no substance which is neither curative nor diagnostic has been found to be a medicinal preparation.
Some further light on the meaning of “therapeutic” may be obtained from United States v. 23 7/2 Dozen Bottles, etc., of an Article of Drugs, etc., 44 F.(2d) 831 (1930), wherein the court found that a certain drug preparation was not misbranded under section 10 of the Food and Drug Act of 1906, for containing a “false statement of curative or therapeutic effect,” since it did have a therapeutic effect on “croup, coughs, colds, and snuffles.” In its informative decision, the court stated that, while the preparation at issue was not an absolute *31cure, it did tend to aid nature in overcoming the disease and was, therefore, possessed of therapeutic qualities. Thus, in one of the few cases in which a meaning of the word “therapeutic” in a statute has been in issue, and the subject of critical examination, it has been considered to mean curative or tending to cure.
The dictionary definitions of therapeutic, set forth at length in the opposing briefs, support the view that a therapeutic device must tend to cure. For example, the definition in Webster’s Third New International Dictionary (1963) reads as follows:
therapeutic * * *: of or relating to the treatment of disease or disorders by remedial agents or methods: Ccuative, MediciNal * * *.
I do not find persuasive defendant’s approach which proceeds from the above definition to find that “remedial” means affording a remedy; that “remedy” has to do with the alleviation of disease; that “alleviate” means to make easier to be endured and concludes from all this that “therapeutic” means or includes the noncurative. I prefer to rely on the principal definitions, which conform to the meaning I have obtained from the available decisions, and which are reached without semantic gymnastics.
For the above reasons I conclude that the instant hearing aids, which, concededly, do not in any manner tend to cure the bodily condition of defective hearing but merely alleviate some of its effects, cannot be classified as therapeutic devices as that term is commonly understood. They should properly be classified as articles having as an essential feature an electrical element or device within the provisions of paragraph 353 of the Tariff Act of 1930, as modified, at the claimed rate.